Citation Nr: 0425935	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  01-00 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs improved pension benefits in 
the amount of $4,310.00.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 

INTRODUCTION

The veteran had active service from March 1953 to March 1956.  
This matter comes before the Board of Veterans' Appeals on 
appeal from an April 2000 rating decision by the Committee on 
Waivers and Compromises (Committee) of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs.  In that decision, the Committee denied waiver of 
recovery of an overpayment of VA improved pension benefits in 
the amount of $4,310.00 upon a finding of bad faith.  The 
case was before the Board in July 2001 at which time the 
Board decided that waiver of recovery of overpayment was not 
precluded on the grounds of bad faith, and the case was 
remanded to the Committee to conduct further development on 
the issue of whether waiver should be granted on the basis of 
equity and good conscience.  The Committee has conducted the 
development requested by the Board, continued the denial, and 
returned the case to the Board for further appellate review.


FINDINGS OF FACT

1.  The veteran was overpaid a total of $4,310.00 of improved 
pension benefits as a result of his failure to report spousal 
income in 1995.

2.  VA bears no fault with creation of the overpayment as it 
properly advised the veteran of the benefit criteria, the 
information utilized in determining his monetary entitlement, 
and his affirmative duty to report all changes in household 
income.

3.  The veteran bears sole fault for the creation of the 
overpayment by accepting improved pension benefit payments 
when he knew, or should have known, that a change in his 
household income would require a downward adjustment, if not 
total reduction, of his improved pension benefits.

4.  VA's recovery of overpaid improved pension benefits in 
the amount of $4,310.00 would not result in the veteran being 
unable to provide for his family's basic necessities.

5.  The recovery of the overpayment would not nullify the 
objective for which the pension program was intended as he is 
not in receipt of any VA benefits currently.

6.  The veteran did not relinquish a valuable right or incur 
a legal obligation in reliance on VA benefits.


CONCLUSIONS OF LAW

1.  The overpayment of improved pension benefits in the 
amount of $4,310.00 was not the result of sole VA error.  38 
U.S.C.A. § 5112(b)(10) (West 2002); 38 C.F.R. § 3.500(b)(2) 
(2003).

2.  Recovery of an overpayment of improved pension benefits 
in the amount of $4,310.00 would not be against equity and 
good conscience.  38 U.S.C.A. §§ 1503, 1521, 5302(c), 5107(b) 
(West 2002); 38 C.F.R. §§ 1.962(b), 1.965(b) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to waiver of 
recovery of an overpayment of VA improved pension benefits in 
the amount of $4,310.00 based upon principles of equity and 
good conscience.  As preliminary matter, the Board notes that 
the notice and duty to assist requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA) do not apply to a claim 
for waiver of recovery of overpayment as these types of 
claims are subject to separate notice and development 
provisions.  Barger v. Principi, 16 Vet. App. 132 (2002).  

Nonetheless, the Board notes that due process principles have 
been observed in this case by requesting the veteran to 
provide evidence and/or information necessary to substantiate 
his claim.  In December 2001, the Committee specifically 
informed the veteran that evidence necessary to substantiate 
his claim included his submission of a current Financial 
Status Report (FSR), VA Form 21-5655, which was provided to 
the veteran with a self-addressed envelope.  To date, the 
veteran has not provided an updated FSR and, as such, he has 
failed in his duty to provide the evidence and/or information 
necessary to substantiate his claim.  See Hayes v. Brown, 5 
Vet. App. 60, 68 (1993) (a claimant must cooperate by 
providing information within his/her control).  The March 
2004 Supplemental Statement of the Case (SSOC) informed the 
veteran that a favorable decision on the issue of hardship 
could not be reached absent his submission of an FSR.  

The veteran filed his first application for non-service 
connected benefits in August 1991 at which time he reported 
last working in March 1991 as a traveling salesman.  He had 
total "EARNINGS" of $3,000 and his wife had total earnings 
of $3,328 with no other forms of income.  This claim was 
denied on the basis of medical ineligibility by means of an 
RO rating decision dated December 1991.

The veteran filed a second claim for pension benefits in 
August 1992 at which time he reported $750 of yearly income 
for himself for "RENTS" and income for his spouse of $564 
in "EARNINGS," and $750 in "RENTS" since January 1992.  He 
expected continued receipt of an additional $750 in "RENTS" 
for the remainder of 1992, but did not anticipate such income 
for the next calendar year.  His spouse was also expected to 
receive $1,313.60 in earnings and $750 in "RENTS" for the 
remainder of 1992, and $4,105 in "EARNINGS" for the next 
calendar year.  An August 1992 statement from the veteran 
indicated that his wife was only working part-time 5 hours a 
day at minimum wage.  An RO decision dated October 1992 
denied the veteran pension benefits on the basis of medical 
ineligibility, and the veteran appealed that decision.

In October 1992, the Social Security Administration (SSA) 
awarded the veteran disability insurance benefits as he was 
determined unable to perform any substantial gainful activity 
since March 1991.

The veteran's entitlement to pension benefits on the basis of 
medical disability was established by rating decision dated 
September 1993.  The RO deferred a decision as to monetary 
award entitlement pending the veteran's return of an updated 
FSR sent to him in October 1993.  An October 1993 statement 
from the veteran indicated that his spouse was not working 
and that he was having financial difficulties.

In December 1993, the veteran submitted an "IMPROVED PENSION 
ELIGIBILITY VERIFICATION REPORT (VETERAN WITH CHILDREN)" (VA 
Form 21-0517-1).  At that time, he listed his only source of 
household income as $761.80 in Social Security benefits with 
no income for his wife.  He had contributed $400 to his child 
not under his care.  His wife had earned $1,596 from January 
to August 1993 at which time her job was terminated as the 
company she worked for went broke.  He had a net worth of $50 
consisting of cash/bank accounts with a total medical cost of 
$1,921.63 for the year 1993.

An Improved Pension Eligibility Form received in March 1994 
listed the veteran's only source of household income as 
$781.10 in Social Security benefits.  However, he listed his 
spouse as receiving rental income for a "land contract" 
totaling $2,400 from September 1991 to August 1992, and 
$2,600 for September 1992 to August 1993.  He had a net worth 
of $10,075 consisting of $75 in cash/bank accounts and 
$10,000 in real property (excluding his home).  He reported a 
decrease in the rental receipts occurring in August 1993 
based on his renters moving and "buying on land 
(contract)."  He had total medical costs of $2,988.74.

On April 13, 1994, the RO provided the veteran with a notice 
of award letter advising him as follows:

Monthly Amount
Beginning Date
Countable Income
$365.00
September 1, 1991
$4,961.00
394.00
December 1, 1991
4,961.00
407.00
October 1, 1992
4,799.00
431.00
December 1, 1992
4,799.00
3.58.00
February 1, 1993
9,937.00
70.00
October 1, 1993
9,132.00
73.00
December 1, 1993
9,361.00

The RO indicated to the veteran that his report of $4,762.00 
in medical expenses had been used in reducing his countable 
income, and also advised him as follows:

Your rate of VA pension is directly related to 
your family's income.  Adjustment to your 
payments must be made whenever your family's 
income changes.  Therefore, you must notify us 
immediately if you and your family receive any 
income from a source other than that shown 
above.  You must report changes in the income 
shown above.

An Improved Pension Eligibility Form, dated October 7, 1994 
by the veteran, listed his only source of household income as 
$781.10 in Social Security benefits.  He reported "$0" in 
gross wages or any other form of income for his spouse for 
the time period from February 1994 through January 1996.  His 
net worth included $250 in cash/non-interest bearing bank 
accounts and $1,500 in interest bearing bank accounts for 
himself and his spouse.  He also owned $20,000 in real 
property (not your home).

By letter dated December 1994, the RO notified the veteran of 
adjustments to his pension award based upon his report of 
income.  He was awarded $72 per month effective February 1, 
1994 based upon countable annual income of $9379 at the 
maximum annual rate of $10,240, and $75 per month effective 
December 1, 1994 based upon countable annual income of $9625 
at the maximum annual rate of $10,527.  This included the 
RO's assumption of no countable income from the veteran's 
spouse, and included the following advisement:

The rate of VA pension depends on total 
"family" income which includes the payee's 
income and that of any dependents.  We must 
adjust the payments whenever this income 
changes.  You must notify us immediately if 
income is received from any source other than 
above.  You must report any changes in the 
income shown above.  Your failure to promptly 
tell VA about income changes may create an 
overpayment which will have to be repaid.

In September 1995, the veteran reported a total of $3,638.94 
in medical expenses for the 1994 calendar year.

By letter dated October 1995, the RO notified the veteran of 
adjustments to his pension award based upon his report of 
income.  He was awarded $332.00 per month effective February 
1, 1994 based upon accepted medical expenses of $3,638 
reducing his countable annual income to $6,247 at the maximum 
annual rate of $10,240, $339.00 per month effective December 
31, 1994 based upon accepted medical expenses of $3,698 
reducing his countable annual income to $6,453 at the maximum 
annual rate of $10,527, and $77.00 per month effective 
January 1, 1995 based upon accepted medical expenses of 
$553.00 reducing his countable annual income to $9,958 at the 
maximum annual rate of $10,527.  Again, the veteran was 
advised as follows:

The rate of VA pension depends on total 
"family" income which includes the payee's 
income and that of any dependents.  We must 
adjust the payments whenever this income 
changes.  You must notify us immediately if 
income is received from any source other than 
above.  You must report any changes in the 
income shown above.  Your failure to promptly 
tell VA about income changes may create an 
overpayment which will have to be repaid.

In May 1999, the RO wrote the veteran a letter advising him 
of a proposal to stop his pension benefits based upon 
information obtained by a government income matching program 
which disclosed that his wife earned a significant amount of 
income from three separate private employers in the year 
1995.

By statement received June 1999, the veteran indicated that 
he did not "agree or disagree with [VA's] income findings 
for 1995 or 1996."  In subsequent statements later in the 
year, he requested waiver of recovery on the basis that he 
did not know changes of income had to be reported, and that 
he was unable to pay the debt as his only source of income 
was his Social Security benefits.

An FSR submitted in February 2000 listed the Social Security 
benefits as the sole source of household income for both the 
veteran and his spouse in the monthly 


amounts of $831 and $382, respectively.  He claimed $1,263 in 
non-itemized monthly expenses resulting in a net monthly 
deficit of $49.63.  He had $180.00 in cash in bank with no 
other assets, to include real estate owned, in his 
possession.

An FSR submitted in April 2000 included the veteran's report 
of monthly SSA payments of $897.50 without any other sources 
of income.  He reported his spouse as receiving $390.50 in 
SSA payments without any other sources of income.  He had a 
total net monthly income of $1,288.  His monthly expenses 
were as follows: $322.28 for housing, $360 for food, $155.23 
for utilities and heat, $88.24 for automobile insurance, 
$40.67 for property taxes, $3 for dues, $10 for automobile 
insurance on his camper, $75 for "lot rental," $471.00 for 
medical expenses, and $24.99 for life insurance.  This 
calculated to total net monthly expenses of $1,550.30 
resulting a net monthly deficit of $262.30.  His assets 
included a 1993 Geo Metro worth $2,000, a 1972 Ford pickup 
worth $500 and a 1976 Dodge Camper worth $1,800.  He had no 
other assets in his possession.  He also did not have any 
installment contracts or other debts.

In December 2001, the RO contacted the veteran requesting him 
to submit a current FSR at which time they provided him the 
appropriate form with a self-addressed envelope.  To date, 
the veteran has not responded to the RO's information 
request.

A March 2004 inquiry with the SSA indicates monthly benefit 
payments to the veteran as follows:

Date
Amount
Type
12/2003
987.60
Paid
03/2003
967.70
Paid
12/2002
967.00
Paid
12/2001
954.00
Paid
07/2001
930.00
Paid

A March 2004 inquiry with the SSA indicates monthly benefit 
payments to the veteran's spouse as follows:

Date
Amount
Type
12/2003
429.60
Paid
03/2003
421.70
Paid
12/2002
421.00
Paid
12/2001
415.00
Paid
07/2001
405.00
Paid

As a threshold matter, the Board must determine the 
lawfulness of the debt asserted.  See Schaper v. Derwinski, 1 
Vet. App. 430 (1991); VAOPGCPREC 6-98 (Apr. 24, 1998).  The 
veteran does not raise any specific arguments against the 
validity of the debt.  In fact, he has conceded the source of 
income leading to the overpayment in question and avers that 
the failure to report such income was unintentional.  In a VA 
Form 646 dated April 2001, the veteran's representative argue 
that VA failure to grant benefits in a timely fashion 
"contributed to the mix up on reporting requirements."  
This argument is stated as follows:

The original application and subsequent forms 
filed by the veteran up to 1994, were correct 
and complete regarding income.  The VA's 
failure to authorize benefits in a timely 
fashion after the hearing officer's decision 
of September 1993, (which took 6 months before 
the decision was put into the computer making 
a bad situation worst) helped in confusing the 
veteran regarding what income was previously 
reported and what future reports would be 
needed.  The veteran's health and disabilities 
have not been looked into regarding mitigating 
circumstances.  He tried on two occasions to 
report for scheduled hearing but his 
disabilities prevented him from appearing.

The Board observes that entitlement to pension benefits on 
the basis of medical disability was established by rating 
decision dated September 1993.  By letter dated October 14, 
1993, the RO requested the veteran to provide an updated FSR 
for himself and his wife up until the time period of October 
1993.  In December 1993, the veteran returned his VA Form 
0517-1 per the RO's instructions.  The RO sent the veteran an 
award letter on April 13, 1994 indicating the countable 
income utilized in establishing his awards with an advisement 
that the veteran must notify the RO "immediately if you and 
your family receive any income from a source other than that 
shown above."  A December 9, 1994 award letter again 
identified for the veteran the sources of income relied upon 
in calculating his pension award with an advisement that any 
sources of income not reported had to be disclosed 
immediately.  The overpayment resulted from discovery of 
unreported spousal for the year 1995.

On this record, the Board can find no reasonable argument or 
suggestion that the creation of the debt at issue was the 
sole result of VA administrative error.  See 38 U.S.C.A. 
§ 5112(b)(10) (West 2002); 38 C.F.R. § 3.500(b)(2) (2003) 
(the effective date of reduction or discontinuance of pension 
by reason of an erroneous award based solely on 
administrative error shall be the date of last payment).  In 
this respect, the veteran was provided the proper 
advisements, and the RO was justified in relying upon the 
veteran's certified statements of income in processing his 
award.  The burden was on the veteran to disclose the 
additional spousal income in 1995 and the record is clear 
that the veteran was given proper notice of his 
responsibility.  The Board, therefore, finds no basis to 
challenge the validity of the debt in this case.

The Board determined in its July 2001 decision that waiver of 
recovery is not prohibited in this case as the overpayment in 
pension benefits to the veteran was not the result of conduct 
on his part which amounted to "fraud," "misrepresentation 
of a material fact," or "bad faith".  38 U.S.C.A. 
§ 5302(c) (West 2002).  Accordingly, the veteran's request 
for waiver will be evaluated in light of the principles of 
"equity and good conscience" which are set forth at 38 
C.F.R. § 1.965(a).  See 38 U.S.C.A. § 5302 (West 2002); 
38 C.F.R. § 1.963 (2003).  

In applying the "equity and good conscience" standard to an 
individual case, several factors are to be considered by the 
decision-maker.  Among these are (1) whether actions of the 
debtor contributed to the creation of the debt, (2) whether 
collection would deprive the debtor or the debtor's family of 
basic necessities, (3) whether recovery of the debt would 
nullify the objective for which benefits were intended, (4) 
whether failure to make restitution would result in unfair 
gain to the debtor, and (5) whether the debtor has changed 
position to his/her detriment due to her reliance upon the 
receipt of VA benefits.  Additionally, the decision- maker 
must conduct a "balancing of the faults," weighing the 
fault of the debtor against any fault attributable to VA.  
38 C.F.R. § 1.963 (2003).

In this case, the Board finds that the actions and inactions 
by the veteran are the sole reason for the creation of this 
debt.  The Board has accepted in its July 2001 decision the 
veteran's assertions that his failure to report spousal 
income was not the product of bad faith or intentional 
misrepresentation.  However, the non-intentional nature of 
the veteran's actions or inactions does not absolve himself 
of his duty to educate himself as to the terms and conditions 
of his pension eligibility.  The veteran was notified on 
several occasions prior to 1995 that his pension award was 
based, in part, on his spouse's income and that he was 
required to immediately disclose any change in her income 
earning status.  These instructions were clear and easily 
understandable for an individual such as the veteran 
possessing a high school education.  Thus, the veteran bears 
sole fault for the creation of the overpayment by accepting 
improved pension benefit payments when he knew, or should 
have known, that a change in his household income would 
require a downward adjustment, if not total reduction, of his 
improved pension benefits.  Cf. Jordan v. Brown, 10 Vet. App. 
171, 174 (1997) (claimants professed ignorance of 
compensation award criteria by not reading the materials 
provided by VA was insufficient to allege that an erroneous 
payment was based solely on administrative error by VA).  

The veteran's failure to return these overpaid benefits, for 
which he is not entitled, would constitute an unfair gain to 
him to the detriment of the government.  Pension benefits are 
intended to provide a minimal level of subsistence to wartime 
veterans disabled from performing substantially gainful 
employment.  By law, the veteran's household income in 1995 
exceeded the maximum allowable income limit for pension 
purposes, and VA's determination that he is entitled to 
pension ensures that VA will supplement his income in the 
future should his household income fail to cover the minimal 
standards of living.  Also, the veteran's FSR's indicate that 
he did not assume any financial obligations based upon 
expectation of pension benefits to which he believed he was 
entitled to.  Therefore, there is no evidence of detrimental 
reliance in this case.  

In addition, there is no indication that recovery of the 
overpayment would defeat the purpose of VA benefits as he is 
not in receipt of any VA benefits at the present time.  

The Board next addresses the question of whether the 
collection of the $4,310.00 in overpaid pension benefits 
would deprive the veteran of his basic necessities.  As 
indicated above, the veteran has failed to respond to an RO 
request to submit an updated FSR since the year 2000.  
According to his April 2000 FSR, he had total household 
monthly income of $1,288 with total net monthly expenses of 
$1,550.30 resulting a net monthly deficit of $262.30.  
However, his February 2000 FSR only reported a net monthly 
deficit of $49.63.  The $85 dollars of monthly expenses for 
his camper cannot be deemed a basic necessity of life, and 
SSA confirms a current combined monthly benefits for the 
veteran and his spouse as $1,417.  The remaining monthly 
deficit is $1.63 short of the February 2000 FSR and $48 from 
the April 2000 FSR.  This deficit would appear to be well 
within the margin of the overinflated $360 in monthly food 
expenses for a family of two.  Furthermore, the veteran has 
not explained the disposition of $10,000-$20,000 in rental 
producing property which would be sufficient to cover the 
$4,310.00 overpayment in full if liquidized.  The veteran 
denies any current installment contracts or other debt.  The 
Board finds, therefore, that the preponderance of the 
evidence demonstrates that payment of the indebtedness would 
not result in the veteran being unable to provide for life's 
basic necessities; accordingly, economic hardship is not a 
factor in favor of the veteran's claim for waiver.  

Finally, the Board must still weigh the fault of the debtor 
against any fault attributable to VA in arriving at its 
ultimate decision.  As addressed above, VA has no fault in 
the creation of this debt.  This being the case, the Board 
finds VA's recovery of overpaid pension benefits in the 
amount of $4,310.00 would not constitute a hardship to the 
veteran nor otherwise be against principles of good faith and 
equity.  There is no doubt of material fact to be resolved in 
the veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002).




ORDER

Waiver of recovery of an improved pension benefits in the 
amount of $4,310.00 is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



